When the court observed that a juror may have "doze[d] off a couple a times”, defense counsel stated that he "didn’t see it”, and requested no remedy. Therefore, his present claim that the court should have conducted an inquiry is unpreserved for appellate review, and we decline to review it in the interest of justice. In any event, on this record, there is an insufficient basis to conclude that the court should have conducted an inquiry (People v Ferguson, 165 AD2d 789, lv denied 77 NY2d 838).
We perceive no abuse of discretion in sentencing. Concur— Murphy, P. J., Sullivan, Wallach, Ross and Williams, JJ.